Exhibit 99.1 RH APPOINTS Hilary Krane TO The Company's BOARD OF DIRECTORS Corte Madera, CA – June 21, 2016 – RH (Restoration Hardware Holdings, Inc. - NYSE: RH) today announced the appointment of Hilary Krane to its Board of Directors, effective immediately.She will also serve on the Board’s Audit Committee. Ms. Krane currently serves as the Executive Vice President, Chief Administrative Officer and General Counsel of NIKE, Inc.Prior to joining NIKE, Inc. in 2010, Ms. Krane held various roles at Levi Strauss & Co., including Senior Vice President, General Counsel and Corporate Affairs.
